Citation Nr: 0021529	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965 and from October 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for PTSD 
was denied.  The claim is currently under the regional office 
jurisdiction of VA's Atlanta, Georgia, RO.

In its June 1998 rating decision, the St. Petersburg RO 
characterized the veteran's claim as one in which service 
connection for PTSD was sought.  As is discussed below, 
however, this matter is one that has previously been 
considered by VA on several occasions, and which is now 
properly characterized, and will be considered by the Board, 
as one in which new and material evidence must be submitted 
to VA in order to reopen consideration of that issue.  Such 
action by the Board encompasses a full review of the 
pertinent evidence, and accordingly does not prejudice the 
veteran; see Bernard v. Brown, 4 Vet. App. 384 (1993).

On the VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted by the veteran's wife in January 1999, a hearing 
was requested before a Member of the Board in Washington, 
D.C.  A hearing was thereafter scheduled for January 2000, 
for which the veteran failed to report.  Upon motion to the 
Board, his hearing was rescheduled for June 2000, for which 
he again failed to report.  In a statement dated in June 
2000, his wife advised that neither she nor the veteran would 
be able to appear before the Board at that time, and 
requested that his claim be reviewed by the Board and that a 
final decision be rendered.  



FINDINGS OF FACT

1.  Entitlement to service connection PTSD was denied most 
recently by the Atlanta RO in June 1992. 

2.  The evidence received subsequent to June 1992, with 
regard to the veteran's claim of entitlement to service 
connection for PTSD, is new, but is not material.


CONCLUSIONS OF LAW

1.  A June 1992 rating decision, wherein a prior denial of 
the veteran's claim of entitlement to service connection for 
PTSD was confirmed and continued, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The evidence received subsequent to the June 1992 rating 
decision, wherein a prior denial of the veteran's claim of 
entitlement to service connection for PTSD was confirmed and 
continued, does not serve to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

A review of the veteran's service medical records does not 
reveal that he sought treatment for any mental problem, or 
that any mental disorder, to include PTSD, was identified.  A 
treatment record dated in May 1965 shows that he complained 
of an inability to sleep, and attributed this to overwork and 
having "a lot of worries on his mind"; this record does not 
show that any diagnosis or clinical impression was rendered.  
The report of a separation medical examination, conducted in 
May 1965, indicates that his psychiatric status was 
clinically evaluated as normal, and does not indicate any 
history of mental problems or PTSD.  On a report of medical 
history prepared at that time, he denied having, or ever 
having had, frequent trouble sleeping, frequent or terrifying 
nightmares, loss of memory or amnesia, or nervous trouble of 
any sort.  The report of a service reenlistment examination, 
conducted in October 1965, and a report of medical history 
prepared in conjunction therewith, are similarly negative for 
findings denoting the presence of mental problems or PTSD.  
In addition, the report of the service separation examination 
conducted in October 1968 shows that his psychiatric status 
was clinically evaluated as normal, and does not identify the 
presence of any mental health complaints or problems, to 
include PTSD.  The report of medical history prepared in 
October 1968, in conjunction with his service separation, 
again shows that he specifically denied having, or ever 
having had, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  

The veteran's DD Form 214, reflecting service from October 
1965 to October 1968, shows that his decorations and awards 
included the Vietnam Service Medal and the Vietnamese 
Campaign Medal.  It does not indicate that he was awarded 
either the Combat Infantryman Badge, the Purple Heart, or any 
other indicia of combat participation.  His military 
occupational specialty was radio operator.

A VA Form 21-4176, Report of Accidental Injury, dated in 
November 1973, shows that the veteran reported that he had 
been shot in the left leg and hand by an unknown gunman in 
August 1973.  He indicated that he was subsequently 
hospitalized from August 1973 to October 1973 for treatment 
of his injuries.

The report of a January 1974 VA general medical examination 
does not show that the veteran cited the presence of mental 
problems or of symptoms that could be deemed representative 
of PTSD.  A summary of VA hospitalization at Bay Pines VAMC 
from October 1974 to November 1974 indicates that he was 
admitted for observation of various physical problems, 
including residuals of a gunshot wound to the abdomen some 
five months previously.  The summary does not indicate that 
he complained of mental problems, or that any such problems 
were discerned.

VA outpatient treatment records dated in 1975 and 1976 
indicate that the veteran was accorded treatment for various 
problems that were, in January 1976, deemed to be 
psychosomatic in nature.  

Private medical records from Brevard County Mental Health 
Clinic dated in April 1978 show that the veteran was 
hospitalized for treatment of "severe depression and nerves."  
The hospitalization summary shows that he had been an 
inpatient for five days, that on admission "he put much 
emphasis on traumas he received while in military service in 
Viet Nam as possible causes for his problems," and that a 
final diagnosis of depressive neurosis was rendered.  He 
reported that he was shot in the chest in 1973 and had 
suffered "bad nerves" since that time.  The summary notes 
that he was last seen in May 1978, at which time he was 
exhibiting depressive mood and affect, and that there was no 
evidence of any psychotic symptomatology.  

In a January 1979 statement, the veteran's spouse averred 
that the veteran was violent, and had been treated by VA for 
mental problems.  The transcript of an October 1979 RO 
hearing shows that the veteran contended that his depressive 
neurosis began during service, and that it was, as his 
representative stated, the product of "the rigors of combat, 
of a combat environment...."   

The report of an April 1981 VA neuropsychiatric examination 
shows that an impression of post-traumatic stress syndrome 
was furnished.  The examiner, however, found that the veteran 
was reacting to his "1974" gunshot wound, "rather than any 
injury he received during his service.  It is the time since 
his gunshot wound that his life has been significantly 
altered and for which he is unable to establish or maintain a 
job."

In September 1982, the Board denied the veteran's claim for 
service connection for a disorder characterized as a 
psychiatric disability.  The Board noted, in pertinent part, 
that PTSD was not definitively diagnosed by VA on examination 
in April 1981 and that the stressor, in any event, occurred 
post service.  The Board found that the evidence did not 
support a conclusion that the veteran had PTSD that was 
associated with service.

In a statement received by VA in December 1985, the veteran 
alleged that he had served in Vietnam from December 1967 to 
December 1968, and that he had been experiencing nightmares, 
flashbacks, a nervous condition, memory loss, blackouts, 
guilty feelings, and auditory hallucinations since December 
1968.  He gave the name of a close friend he said was killed 
in action and said there were fifty others, whose names he 
could not remember.  A VA hospitalization summary from 
Tuskegee VAMC shows that he was an inpatient from September 
1985 to December 1985, and had received treatment for various 
disorders to include PTSD, delayed type.  It notes that he 
had nightmares and flashbacks of the Vietnam War, and 
"relived in Vietnam."  

In December 1986, the Atlanta RO confirmed and continued the 
prior denial of service connection for post-traumatic stress 
syndrome.  The RO noted that the veteran's DD Form 214 showed 
no combat service, and that the veteran, in his December 1985 
letter, did not indicate that he had combat duty, or that he 
had been involved in any life-threatening situation.  The RO 
also noted that there was no inservice stressor shown, but 
that there had been a post-service life-threatening 
situation.  The veteran was notified of this decision, and of 
appellate rights and procedures, in a letter dated January 7, 
1987.  The record does not reflect that a timely notice of 
disagreement was thereafter received by VA.

In June 1988, the veteran submitted a statement asking 
entitlement to service connection for, among other things, a 
mental condition.  In a July 1988 letter, the RO advised the 
veteran that this claim had been finally denied, and that he 
would need to submit new and material evidence to reopen it.

In May 1989, the veteran's congressman forwarded a letter 
from the veteran and an application for compensation or 
pension in which the veteran again asserted entitlement to 
service connection for "post traumatic stress."  He said 
the last time he had been hospitalized for his mental 
condition was September to December 1985.  The RO wrote to 
the veteran's congressman in May 1989 and explained that the 
veteran would need to submit new and material evidence to 
reopen his claim.

In February 1991, the veteran filed a claim for compensation 
or pension, again alleging entitlement to service connection 
for post traumatic stress.  In July 1991, he was again told 
he would need to submit new and material evidence to reopen 
the claim.

The report of an August 1991 VA general medical examination 
in connection with other claims shows that the veteran cited 
experiencing nightmares, flashbacks, agitation, and stress as 
a result of his Vietnam service.  No psychiatric diagnosis 
was given.  

The veteran filed another application, without supporting 
evidence, in November 1991.  In June 1992, the RO confirmed 
the denial of service connection for PTSD, finding the 
veteran had not submitted new and material evidence.  The 
veteran was notified of this decision by letter dated August 
17, 1992.  In August 1992, the veteran's congressman 
forwarded a typewritten letter, containing the veteran's 
return address but no signature, indicating that the veteran 
had been treated at Tuskegee VAMC from 1984 and requesting 
copies of those records.  In October 1992, the veteran's 
congressman forwarded a letter from the veteran's wife, in 
which she stated her disagreement with the August 1992 
letter.  In November 1992, the RO advised the congressman 
that the veteran's wife's letter was not accepted as a notice 
of disagreement and that the veteran would need to file a 
notice of disagreement over his own signature.  The RO 
requested the veteran's treatment records from Tuskegee VAMC, 
which responded in December 1992 that it had been unable to 
locate any treatment records for the veteran.

In April 1993, the Board received a general power of attorney 
from the veteran appointing his wife.  It was dated March 19, 
1993.

Of record in the file is a statement from the veteran to a 
service organization.  The date of receipt is not shown.  The 
body of the statement indicates a date of October 1994, and 
the date at the top had been whited out and overwritten with 
June 10, 1994.  The veteran reported that he had been in 
Tuskegee VAH for 8 months, from January 1993 to 1991 [sic].

In July 1997, the veteran sought to reopen his claim.  He 
reported that he was separated from his spouse.  He reported 
treatment at four VA medical centers: Tuskegee; Washington, 
D.C.; Bay Pines, Florida; and West Palm Beach, Florida.  The 
RO requested treatment records from all four.  

The Washington VAMC sent outpatient treatment notes dated 
from August to November 1995.  These records show that he was 
referred for psychiatric counseling and that he met with a 
counselor on two occasions.  He missed all further scheduled 
appointments and did not respond to letters sent to him.  He 
was discharged from the program.  No diagnosis is contained 
in these records.

Outpatient records from West Palm Beach dated in November 
1996 reflect that the veteran had been living with his 
brother, but he was now in need of shelter and sought 
inpatient hospitalization for a lengthy stay.  He was advised 
that West Palm Beach did not have an appropriate inpatient 
program, and he was told which hospitals did.  He was offered 
assistance with housing, which he declined.  He was assessed 
to be manipulative and looking for housing by way of long-
term hospitalization.  No diagnosis was given.

Bay Pines VAMC forwarded records from a July 1997 
hospitalization and subsequent outpatient treatment.  The 
medical center indicated that it had no records pre-dating 
the July 1997 hospitalization.  The veteran came to the 
medical center in July 1997 seeking hospitalization and 
complaining of visual and auditory hallucinations.  He said 
he needed to be in the hospital because of increasing 
nightmares, flashbacks, and voices telling him to hurt 
himself and others.  The initial impression was PTSD, 
moderate exacerbation.  He was admitted to clarify the 
diagnosis, assess his potential for violence, stabilize him 
on medication, and assist with placement.  During his 
hospitalization, he underwent an evaluation to assess the 
appropriateness of placing him in the stress treatment 
program.  The examiner noted that the veteran reported having 
been involved in combat operations and witnessing the deaths 
of several comrades by enemy fire.  The veteran reported 
being particularly stressed by the death of a childhood 
friend, that he said he witnessed.  The examiner noted that 
casualty records showed that the individual named had died 
before the veteran was in Vietnam.  It was determined that he 
was not a candidate for the stress treatment program and that 
referral to a substance abuse treatment program would be 
beneficial.  The discharge summary noted that the veteran 
complained of insomnia and nightmares repeatedly during his 
hospitalization, but the night staff observed him to sleep 
through the night.  It was likewise reported that the veteran 
had approached a social worker and a medical student, asking 
them what symptoms would make him eligible for a diagnosis of 
PTSD.  The summary noted that the veteran was "apparently 
not telling the truth about his combat experiences."  On 
discharge, the diagnoses were substance dependence and 
malingering.  The veteran was reluctant to accept discharge.  
He returned to the hospital less than an hour later seeking 
readmission.  He was advised to follow up with outpatient 
counseling as instructed.


II.  Legal analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application if on notice that relevant evidence exists or may 
be obtainable.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim (see Robinette v. Brown, 8 
Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might reopen the veteran's claim.  He has 
indicated treatment at four VA medical centers, and those 
records have been associated with the claims file.  Although 
the Tuskegee VAMC has twice responded that it currently has 
no records on the veteran, his hospitalization records from 
1985 at Tuskegee have been of record in his claims file since 
December 1985.  Accordingly, it appears that the RO has 
developed for all potentially relevant VA treatment records.

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  

In August 1992, the veteran was notified of the denial of 
reopening of his claim.  The veteran's wife expressed 
disagreement with that decision in a letter to her 
congressman, who forwarded her letter to the RO in October 
1992.  The RO advised the congressman that the veteran would 
need to file a notice of disagreement, as his wife had not 
been given legal authority to act on his behalf.  A notice of 
disagreement or substantive appeal may be filed by a claimant 
personally, or by his or her representative if a proper power 
of attorney or declaration of representation has been filed 
or accompanies the notice of disagreement.  38 C.F.R. 
§ 20.301(a) (1999).  If a claimant has been rated incompetent 
by VA, a notice of disagreement may be filed by the fiduciary 
appointed by VA or a court, or by a person acting as next 
friend if no fiduciary has been appointed.  38 C.F.R. 
§ 20.301(b) (1999).  When the veteran's wife attempted to 
file a notice of disagreement through the congressman, she 
had not been appointed the veteran's representative, nor had 
he been adjudicated incompetent by VA.  A general power of 
attorney designating the veteran's wife and dated in March 
1993 was received by VA in April 1993.  The Board need not 
determine whether that document complied with VA regulations 
for appointment of an individual or was effective as a power 
of attorney (38 C.F.R. §§ 14.630, 14.631 (1999)), as it was 
dated and received many months after the purported notice of 
disagreement.  See  38 C.F.R. § 20.301(a) (1999).  
Accordingly, the veteran having failed to file a notice of 
disagreement with the June 1992 rating decision, it became 
final, and new and material evidence is required to reopen 
the claim.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

As indicated above, the most recent denial of the veteran's 
claim for service connection for PTSD was rendered by VA in 
June 1992, at which time the Atlanta RO noted that the claim 
had been previously denied and that there was no evidence the 
veteran currently suffered from PTSD.

The evidence that has been received since June 1992 consists 
primarily of reports of VA medical treatment, to include 
treatment records indicating impressions of PTSD.  In 
addition, the July 1997 VA hospitalization summary shows that 
the veteran's claims of combat experience and stressors were 
apparently fabricated, that he had sought information from 
hospital personnel as to the symptoms that would prompt a 
diagnosis of PTSD, and that diagnoses of substance abuse and 
malingering were made.  

This evidence is new, in that it presents information that 
had not been known when the Atlanta RO rendered its rating 
decision in June 1992.  In particular, this evidence 
indicates that the veteran's attempts to obtain a diagnosis 
of PTSD and to relate it to service were found to be 
fabricated, and that he was diagnosed as a malingerer.  This 
evidence, however, is not material, in that it clearly does 
not demonstrate that the veteran has PTSD that is 
attributable to his military service.  The Atlanta RO based 
its decision in June 1992 on the failure of the veteran to 
present any new and material evidence, including a diagnosis 
of PTSD.  Under Evans, supra, it is therefore incumbent upon 
the veteran, in his attempt to reopen his claim, to present 
evidence that is pertinent as to that matter.  The evidence 
associated with the record since June 1992 does not tend to 
prove the merits of that question, but to the contrary, in 
that he has been diagnosed as a malingerer, supports the 
finding made by the Atlanta RO at that time. 

In brief, the evidence received subsequent to June 1992 
constitutes new, but not material, evidence.  It does not 
therefore serve to reopen the veteran's claim of entitlement 
to service connection for PTSD.  Concomitantly, in view of 
the fact that the claim has not been reopened, the question 
of whether this claim is well grounded does not arise, and 
need not be addressed.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for PTSD, and the 
benefits sought with regard to that claim remain denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

